Title: To George Washington from David Franks, 27 June 1758
From: Franks, David
To: Washington, George



Sir,
Philadia June 27th 1758

I had ⅌ Spore the pleas[ur]e of a Letter of 18th inst. wth £196.15.2, Supposed to be from you, there being no name Sign’d, Inclos’d are the Rects you desire, Seperately, Shall be glad to hear the Pack Saddles are Right Sort, the Cost I Sent in a Letter with them.
I wish you a Successfull Campaign, & with great Resspect I am Dear Sir yr most obeidt Servt

David Franks


The Letter pd 30/ for.

